Name: Commission Regulation (EEC) No 3804/88 of 6 December 1988 amending Regulation (EEC) No 1852/88 as regards the fixing of coefficients for the application of monetary compensatory amounts for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/ 137. 12. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3804/88 of 6 December 1988 amending Regulation (EEC) No 1852/88 as regards the fixing of coefficients for the application of monetary compensatory amounts for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in accordance with Article 8 of Commission Regulation (EEC) No 1282/72 on the sale of butter at a reduced price to the army and similar forces (*), as last amended by Regulation (EEC) No 274/88 (6), a coefficient is to apply to the monetary compensatory amounts ; whereas butter at a reduced price for the army has been available until now in the Member State where it has been used and for that reason it has not been necessary to determine a coefficient ; whereas at present intervention butter is available only in certain Member States ; whereas the coefficient should accordingly be determined ; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 of 30 June 1988 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coeffi ­ cients and rates requiredv for their application (3), as last amended by Regulation (EEC) No 3757/88 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . Opposite CN code 0405 in the table in Part 5 of Annex I, the following lines are . inserted after additional code 7743 : \ Positive Negative 'CN code Table Additional code Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc '0405 04-7 04-7 04-7 04-7 7752 7753 7754 7755 b x coef b x coef b x coef 22,92 23,49 b x coef 7,454 7,641 b x coef - 100 kg - b x coef b x coef 10919 11 192 b x coef 32,20 33,01 b x coef 6 404,4 6 564,5 b x coef 3,585 3,674' (') OJ No L 164, 24. 6 . 1985, p. 6. V) OJ No L 182, 3 . 7 . 1987, p. 1 . (') OJ No L 167, 1 . 7 . 1988 , p . 1 . (4) OJ No L 333, 5 . 12. 1988 , p . 1 . O OJ No L 142, 22. 6 . 1972, p. 14. 6) OJ No L 26, 30 . 1 . 1988 , p. 61 . 7 . 12. 88No L 335/ 14 Official Journal of the European Communities 2. In the Appendix to Annex I (additional codes), Table 04-7 is replaced by the following : TABLE 04-7 Description Additional codeCN code 0405 - Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indicated per % milkfat (see b) multiplied by the percentage milkfat content per 100 kg product and affected by the following coefficient) : In the case the product is Subject to the measures provided for in Regulation (EEC) : No 3143/85 : In Spain (coefficient 0,298) In another Member State (coefficient 0,240) 7194 7197 No 570/88 : Formula A, C or D products : In Spain (coefficient 0,451 ) 7198 7199In another Member State (coefficient 0,489) Formula B products : In Spain (coefficient 0,525) 7214 7218 7219 In another Member State (coefficient 0,568 ) No 765/86 (coefficient 0,67). No 2262/87 : In Spain (coefficient 0,0265) 7709 * 7739In another Member State (coefficient 0,0287) No 1383/88 : In Soain (coefficient 0,0302) 7713 7743In another Member State (coefficient 0,0327) . No 2409/86 : In Soain (coefficient 0,0265) 7222 7223In another Member State (coefficient 0,0287) No 1282/72 : In Spain (coefficient 0,468) In another Member State (coefficient 0,424) 7752 7753 7225Other . Of a fat content, by weight, 80 % or more, but less than 82 /0 : In the case the product is subject to the measures provided for in Regulation (EEC) : 7118No 3143/85 No 570/88 : Formula A, C or D products Formula B products . No 765/86 . No 2262/87 7134 7139 7158 7696 7698 7174 7754 7189 No 1383/88 No 2409/86 No 1282/72 Other Of a fat content, by weight, 82 % or more, but not exceeding 85 7o : In the case the product is subject to the measures provided for in Regulation (EEC): No 3143/85 7119 No 570/88 : Formula A, C or D products Formula B products No 765/86  No 2262/87 . 7138 7154 7159 7697 7699 7178 7755 7193 No 1383/88 . No 2409/86 No 1282/72 Other 7. 12. 88 Official Journal of the European Communities No L 335/ 15 CN code Description Additionalcode 0405 (cont'd)  Of a £at content, by weight, exceeding 85 % (for these products the MCA applicable is the amount indicated per % milkfat (see b) multiplied by the percentage milkfat content per 100 kg product and affected by the following coefficient) :   In the case the product is subject to the measures provided for in Regulation (EEC) : No 3143/85 :     In Spain (coefficient 0,298)     In another Member State (coefficient 0,240) No 570/88 :     Formula A, C or D products :      In Spain (coefficient 0,451 ) :      In another Member State (coefficient 0,489) ,     Formula B products :      In Spain (coefficient 0,525)      In another Member State (coefficient 0,568) No 765/86 (coefficient 0,67) No 2262/87 :     In Spain (coefficient 0,0265) .     In another Member State (coefficient 0,0287) No 1383/88 :     In Spain (coefficient 0,0302)     In another Member State (coefficient 0,0327) No 2409/86 :     In Spain (coefficient 0,0265)     In another Member State (coefficient 0,0287) No 1282/72 : ;     In Spain (coefficient 0,468)     In another Member State (coefficient 0,424)   Other i 7194 7197 7198 7199 7214 7218 7219 7709 7739 7713 7743 7222 7223 7752 7753 7225' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6- December 1988 . For the Commission Frans ANDRIESSEN Vice-President